DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 06/14/2022. 

Response to Arguments

Applicant's arguments filed 06/14/2022 have been fully considered and they are persuasive, therefore the finality of the previous action filed on 03/22/2022 is withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-14, 16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. Pub. 20200145889) in view of Jian (C.N. Pub. 102752787).

Regarding claim 1 Yamada discloses a measurement method, comprising: receiving, by a terminal device from a network device configuration information for the terminal device to measure at least one network resource associated with a secondary cell para. 24, “. The UE may receive system information and perform the required measurements on configured cells. “Configured cell(s)” for a radio connection may consist of a primary cell and/or no, one, or more secondary cell(s)”; and
wherein the terminal device supports carrier aggregation aggregating at least two carriers, and wherein each of the at least two carriers corresponds to a primary cell or the secondary cell para. 38, “In carrier aggregation, more than one cell may be aggregated to a UE. A UE may be configured multiple groups of serving cells, where each group may have carrier aggregation operation (e.g., if the group includes more than one serving cell)”.
Yamada does not specifically disclose measuring, by the terminal device, the at least one network resource in a radio resource control (RRC) idle mode according to the configuration information to obtain a measurement result of the at least one network resource. However Jian teaches, para. 5, “The UE collects and stores related measurement information according to the logged MDT configuration only in the idle state”.
Yamada and Jian are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jian in the system of Yamada so the terminal minimize the connection state mode in the wireless communication system. The motivation for doing so would have been to improve the energy consumption of the terminal.
Regarding claim 3 Yamada discloses wherein the configuration information is included in a system broadcast message or an RRC connection release message para. 7, “a base station, comprising: broadcasting system information including parameters related to a cell reselection; and transmitting, to a user equipment (UE), a radio resource control (RRC) message including one or more RRC parameters”.  
Regarding claim 4 Yamada discloses further comprising: after measuring the at least one network resource in the RRC idle mode, sending, by the terminal device, a measurement report to the network device para. 56, “The main services and functions of the RRC sublayer may include the following: UE measurement reporting and control of the reporting”, 
wherein the measurement report comprises identification (ID) information and the measurement result para. 27 and 67, “The RRC may perform broadcast functions, paging, RRC connection management, radio bearer (RB) control, mobility functions, UE measurement reporting and control(…). The one or more RRC parameters may include a timer value related to the condition, a measurement configuration related to the condition and/or a measurement identity to identify the condition.”
Regarding claim 5 Yamada does not specifically disclose wherein the measurement result satisfies a preset condition. However Jian teach, para. 37, “The information is recorded in the RRC connection state to minimize the drive test measurement results and reported to the wireless access network”  
Yamada and Jian are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jian in the system of Yamada so the terminal can measurement different parameters with base values to compare. The motivation for doing so would have been to improve the efficiency of the measurement process of the terminal.
Regarding claim 8 Yamada does not specifically disclose wherein the configuration information further comprises at least one of the following information: the preset condition, bandwidth information of the at least one network resource, and identification (ID information of the at least one network resource. However Jian teach, para. 6, “The measurement configuration to minimize the drive test immediately includes: M3 type measurement: the uplink signal strength/signal to interference noise ratio measurement measured by the eNB. The triggering conditions of the measurement report include periodicity, serving cell RSRP lower than the threshold (event A2)”
Yamada and Jian are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jian in the system of Yamada so the terminal can measurement different parameters with base values to compare. The motivation for doing so would have been to improve the efficiency of the measurement process of the terminal.
Regarding claim 9 Yamada discloses wherein the preset condition is satisfied if the measurement result is greater than a preset threshold para. 7, “the user equipment 202 performs in a step 212 an A3 event in which a signal strength or signal quality of the target eNodeB 208 may be detected to be better compared to a signal strength or signal quality of the source eNodeB 204, respectively, and accordingly reports in a step 214 a measurement report to the source eNodeB 204”.  
Regarding claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 1.
Regarding claim 13 Yamada discloses wherein the configuration information is included in a system broadcast message or an RRC connection release message para. 7, “a base station, comprising: broadcasting system information including parameters related to a cell reselection; and transmitting, to a user equipment (UE), a radio resource control (RRC) message including one or more RRC parameters”.
Yamada does not specifically disclose wherein the configuration information instruct the terminal device to measure the at least network resource in the RRC idle mode. However Jian teaches, para. 5, “The UE collects and stores related measurement information according to the logged MDT configuration only in the idle state.
Yamada and Jian are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jian in the system of Yamada so the terminal minimize the connection state mode in the wireless communication system. The motivation for doing so would have been to improve the energy consumption of the terminal.
Regarding claim 14 the limitations of claim 14 are rejected in the same manner as analyzed above with respect to claim 4.
Claim 16 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 18-20 the limitations of claims 18-20, respectively are rejected in the same manner as analyzed above with respect to claims 3-5, respectively.
Claim 21 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 22 the limitations of claim 22 are rejected in the same manner as analyzed above with respect to claim 13.

Claim(s) 15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. Pub. 20200145889) in view of Jian (C.N. Pub. 102752787) further in view of Dudda et al (U.S. Pub. 20150365872).
Regarding claim 15 Yamada and Jian do not specifically disclose, wherein after the receiving, by the network device, a measurement report sent by the terminal, the method further comprises: selecting, by the network device according to the measurement report, at least one to-be-measured object and adding the at least one to-be-measured object as a secondary resource of the terminal. However Dudda teach, para. 31, “In addition to the anchor 304a, the UE 302 may be connected to one or several booster nodes 304b for added user plane support. In this respect, the term "booster" may denote that a performance of a UE in terms of its data peak rate may be improved, since user plane data may be additionally transmitted via the booster”.
Yamada, Jian and Dudda are analogous because they pertain to the field of wireless communication and, more specifically, to measurement parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dudda in the system of Yamada and Jian to enable the system to readjust measurement parameters based on the obtained initial reports. The motivation for doing so would have been to increase the accuracy and efficiency of the measurements by the terminal.
Regarding claim 23 Yamada and Jian do not specifically disclose, the operations further comprising: before receiving the measurement report, sending a request message to request the terminal device to send the measurement report, wherein the measurement report comprises a measurement result that satisfies a preset condition. However Dudda teach, para. 7, Fig. 2, “subsequent to a step 210, in which a measurement configuration is sent from the source eNodeB 204 to the user equipment 202, the user equipment 202 performs in a step 212 an A3 event in which a signal strength or signal quality of the target eNodeB 208 may be detected to be better compared to a signal strength or signal quality of the source eNodeB 204, respectively, and accordingly reports in a step 214 a measurement report to the source eNodeB 204”. 
Yamada, Jian and Dudda are analogous because they pertain to the field of wireless communication and, more specifically, to measurement parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dudda in the system of Yamada and Jian to enable the system to readjust measurement parameters based on the obtained initial reports. The motivation for doing so would have been to increase the accuracy and efficiency of the measurements by the terminal.
Regarding claim 24 the limitations of claim 24 are rejected in the same manner as analyzed above with respect to claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471